Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the new claim limitations requiring that the polymer be a random polymer and have an ethylene content of 45% to 55% overcome the cited prior art. In particular, the ethylene content is a more specific narrower ranger than is taught in the prior art, and critical to the invention.
Hagadorn states in p 59 ”an ethylene content of 35 mol % to 85 mol % (preferably 40 to 80 mole %, preferably 60 to 75 mol %”. Here Hagadorn contemplates two different preferred embodiments of the invention. One embodiment has a preferred ethylene content range of 40 to 80%. One of ordinary skill in the art can immediately envisage a polymer with 45%-55% ethylene given this range. This is fully one fourth of the claimed range, a significant portion.
Regarding the new claim limitation of the polymer being random, Hagadorn does not specifically state that the copolymer is random, block, or having any other required order of the monomers.
P 158 describes the polymerization process. The ethylene and other alpha olefins may be polymerized from a homogeneous solution using chain transfer agents and activators. Since no attempt is made to control the process to order the monomers present, and the starting solution is homogeneous and bulk, the resulting polymer would 
Regarding the new claim limitation of claim 6 requiring 2 stages, p 153-154 clearly states the reaction can take place in a variety of stages in multiple reactors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn et al (US 2015/0141590 A1).
Regarding claims 1-40, Hagadorn teaches ethylene olefin copolymer (abstract) used as a lubricant additive (p 2)
The polymer has Mw/Mn of 1 to 2.5, a Mw of 3,000 to 300,000 g/mol, an ethylene content of 35%-85%, an olefin content making the rest of the monomers. The olefin monomer may be propylene or other as found in claim 2, see p 68.
The thickening efficiency is 3 or more, see p 65. The shear stability index is 30 or less, see p 67. The branching index (g’vis) is 0.90 or more, thus overlapping the claimed range.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The polymer is contacted with a first pyridyldiamido catalyst matching the Markush structure of claim 1 and having the exact same values as required by claims 11-17 and 19-24 of the instant application. See p 29-30 and p 80. The Q groups are exactly as claimed in the Markush structures of claim 18, see p 80. The catalyst can be exactly the Markush structure of claim 25, see p 120.
The polymer has a viscosity index of 150 or more, see p 26. The polymerization can be done in two reactors and with two sets of catalyst systems, see p 153-154.
The activator may be alkylalumoxane or others, see p 39. Isohexane is used as part of the first system, see p 204. They match the Markush structures of claims 24 and 26, see p 134-136. The activator may also be borate compounds, with the complete list of claims 28 present, see p 145-146.
The reversible chain transfer agent may be trialkyl aluminum or dialkyl zinc, see p 125. The list as found in claims 12-14 of chain transfer agents is present, see p 127.
The additive is used in a lubricant composition with a variety of base oils, including all those listed in claim 3. See p 167-168. The composition has other additives known in the art, se p 176. The polymer is used in the amount of 0.1 to 2.5% of the polymer shown above, see p 175.
Regarding the new claim limitation of claim 6 requiring 2 stages, p 153-154 clearly states the reaction can take place in a variety of stages in multiple reactors.
Given the type of polymer, its monomers, the method of manufacture the polyolefin would not crystallize in the range of -60C to 30C, see p 230 form crystallization temperature of -100C.
The polymer is used in lubricant and fuels, seep 14-15.
The reaction is done at about 0.05 to 1500 MPa, up to 200C (preferably 75C to 190C
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771